Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
The amendment filed 09/01/2022 has been entered. Claims 1-13 and 20-29 are pending. Claims 27-29 have been added. Claims 1, 8-10, 20-21, and 23 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 09/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landowski et al. (US 20180302345) hereinafter Landowski in view of Gilbert (US 20150142706) hereinafter Gilbert and further in view of Tamblyn et al. (US 20170324868) hereinafter Tamblyn. 
Regarding clam 1, Landowski teaches a method comprising: receiving a message from a user in a chatbot session (i.e. sending or receiving of messages between the bot management component and the user client, [0135]) the message directed to a first target character in the chatbot session (i.e. a messaging bot may be directly invoked within a user-to-user message thread, [0083]); based on a personality classification model for the user (i.e. Determining bot relevancy may be based on one or more signals, such as, without limitation, user profile information, user behavior information, user location information, user messaging context information, and user bot history information, [0151]), performing a personality comparison between one or more reference characters and a user (i.e. determine one or more selected bots of the plurality of bots by matching the user service prompt against the plurality of bot capability catalogs, [0174]), identifying a reference character as corresponding to the user based on the personality comparison (i.e. identify the one or more selected bots to the user client device in response to receiving the user service prompt from the user client device, [0175]).
 However, Landowski does not explicitly disclose causing the first target character to generate a first response the message, the first response being in a first language style of the first target character, as if the target character is talking to the reference character.
However, Gilbert teaches causing the first target character to generate a first response the message, the first response being in a first language style of the first target character, as if the target character is talking to the reference character (i.e. creating or formatting by the target personality which is one of artificially intelligent conversational personality, the response to the teacher personality for each conversational input, [0059]-[0060] and the target personality is able to recall previous conversational inputs. This dataset can be edited manually or the target personality can synthesize responses by using regular expressions to compare existing natural language topical responses to existing raw responses 44 and replacing variables, [0064]).
Based on Landowski in view of Gilbert it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gilbert to the system of Landowski in order to improve efficiency of user’s interaction with bots of Landowski system.   
However, Landowski in view of Gilbert do not explicitly disclose in response to receiving a switch request within the chatbot session to switch target characters, causing a second target character to become active with the user in the chatbot session; receiving an additional message from the user in the chatbot session, the additional message directed to the second target character in the chatbot session; and causing the second target character to generate a second response to the additional message, the second response being in a second language style of the second target character. 
However, Tamblyn teaches in response to receiving a switch request within the chatbot session to switch target characters, causing a second target character to become active with the user in the chatbot session (i.e. a request to invoke a second chat bot, [0091], when a selected profile or personality is determined to not be a good match for a particular customer or particular type of customer, communications may be redirected to a different chat bot with a different personality or profile, [0111] and when a communication session is transitioned from one chat bot to another chat bot, context data about the communication session with the first chat bot may be stored and made available to the next chat bot, [01111]); receiving an additional message from the user in the chatbot session, the additional message directed to the second target character in the chatbot session (i.e. a selected chat bot may, for example, ask and answer various questions to and from the end user 106, by way of the end user interface 160, to attempt to resolve the needs of the end user 106. In many instances, the chat bot may traverse down one or more sub-paths of conversation, depending on the input provided by the end user, [0133]); and causing the second target character to generate a second response to the additional message, the second response being in a second language style of the second target character (i.e. another chat bot may be designed or specialized to engage in a second topic of communication (e.g., technical support for a product or service provided by the business 104), that is different from the first topic of communication. In another example, the chat bots may be configured to utilize different dialects or slang, or may have different personality traits or characteristics, [0092] and the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session, [0134]) 
Based on Landowski in view of Gilbert and further in view of Tamblyn it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tamblyn to the system of Landowski and Gilbert in order to increase user’s experiences by providing different types bots in Landowski and Gilbert system.   

Regarding clam 2, Landowski does not explicitly disclose performing the personality comparison comprises: determining a first set of personality scores of the user through performing an implicit personality test; determining a second set of personality scores of the reference character based on personality settings of the reference character; and computing a first similarity score based on the first set of personality scores and the second set of personality scores.
However, Gilbert teaches performing the personality comparison comprises: determining a first set of personality scores of the user through performing an implicit personality test (i.e. a rank is assigned to each user, [0047]); determining a second set of personality scores of the reference character based on personality settings of the reference character (i.e. assigning a rank to each communicating entity and conversational personality, [0075]); and computing a first similarity score based on the first set of personality scores and the second set of personality scores (i.e. determining which of said raw responses has the highest rank associated therewith, [0091]). Therefore, the limitations of claim 2 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
				
Regarding clam 3, Landowski does not explicitly disclose determining the first set of personality scores comprises: receiving one or more answers during the implicit personality test; and determining the first set of personality scores based at least in part on the one or more emotion categories.
However, Gilbert teaches determining the first set of personality scores comprises: receiving one or more answers during the implicit personality test (i.e.  The mood value 52 indicates the type of emotion that is to accompany the raw response 44 to the core meaning 48 of a given response file, [0045]); performing sentiment analysis on the one or more answers to determine one or more emotion categories corresponding to the one or more answers (i.e. in the exemplary embodiment, a value of "0" is intended to indicate "normal," a value of "1" is intended to indicate "happy," a value of "2" is intended to indicate "angry," a value of "3" is intended to indicate "distracted," and a value of "4" is intended to indicate "sad, [0045]); and determining the first set of personality scores based at least in part on the one or more emotion categories (i.e. the weight value 54 indicates the amount or strength of appropriate mood that is to accompany the raw response 44 associated with the core meaning 48 of a given response file 50. For example, in the exemplary embodiment, a value of "0" is intended to indicate a mild form of the associated mood, while a value of "10" is intended to indicate a very strong form of the associated mood. The use of the mood value 52 and weight value 54 is discussed further below, [0045]). Therefore, the limitations of claim 3 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 4, Landowski does not explicitly disclose presenting a result of the implicit personality test based, at least in part on the first set of personality scores.  
However, Gilbert teaches presenting a result of the implicit personality test based, at least in part on the first set of personality scores (i.e. the mood value 52 indicates the type of emotion that is to accompany the raw response 44 to the core meaning 48 of a given response file 50. For example, in the exemplary embodiment, a value of "0" is intended to indicate "normal," a value of "1" is intended to indicate "happy," a value of "2" is intended to indicate "angry," a value of "3" is intended to indicate "distracted," and a value of "4" is intended to indicate "sad, [0045]). Therefore, the limitations of claim 4 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 5, Landowski does not explicitly disclose wherein performing the personality comparison comprises: determining a third set of personality scores of the user based on a session log of the user using through a personality classification model; determining a fourth set of personality scores of the reference character based, at least in part, on a session log associated with the reference character using the personality classification model; and computing a second similarity score based, at least in part, on the third set of personality scores and the fourth set of personality scores.  
However, Gilbert teaches wherein performing the personality comparison comprises: determining a third set of personality scores of the user based on a session log of the user using a personality classification model (i.e. a rank is assigned to each user, [0047]); determining a fourth set of personality scores of the first character based , at least in part, on a session log associated with the first character using the personality classification model (i.e. assigning a rank to each communicating entity and conversational personality, [0075]); and computing a second similarity score based, at least in part, on the third set of personality scores and the fourth set of personality scores (i.e. determining which of said raw responses has the highest rank associated therewith, [0091]). Therefore, the limitations of claim 5 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 6, Landowski does not explicitly disclose wherein the personality classification model is based, at least in part, on a recurrent convolutional neural network (RCNN), and a training dataset for the personality classification model is obtained at least through the implicit personality test.
  However, Gilbert teaches wherein the personality classification model is based, at least in part, on a recurrent convolutional neural network (RCNN) (i.e. clustering neural network, [0056]), and a training dataset for the personality classification model is obtained at least through the implicit personality test (i.e. the data server 28 is also stored a separate dataset that is maintained by the system 20 and contains a natural language representation of each topic that was presented by the user 36 (or teacher personality 26) via conversational inputs, [0064]). Therefore, the limitations of claim 6 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 7, Landowski does not explicitly disclose wherein identifying the reference character as corresponding to the user is based, at least in part, on at least one of the first similarity score and the second similarity score.
  However, Gilbert teaches wherein identifying the reference character as corresponding to the user is based, at least in part, on at least one of the first similarity score and the second similarity score (i.e. the weight value 54 indicates the amount or strength of appropriate mood that is to accompany the raw response 44 associated with the core meaning 48 of a given response file 50. For example, in the exemplary embodiment, a value of "0" is intended to indicate a mild form of the associated mood, while a value of "10" is intended to indicate a very strong form of the associated mood, [0045]). Therefore, the limitations of claim 7 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 8, Landowski does not explicitly disclose generating the response comprises: generating the response through dynamic memory network (DMN). 
However, Gilbert teaches generating the response comprises: generating the response through dynamic memory network (DMN) (i.e. clustering neural network employed by the system 20 (in at least one embodiment) allows for multiple linear chains to be run in parallel, [0056]). Therefore, the limitations of claim 8 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 9, Landowski does not explicitly disclose generating the first response comprises: determining one or more candidate responses based, at least in part, on the personality comparison; and reasoning out the first response based at least on the one or more candidate responses.
However, Gilbert teaches generating the first response comprises: determining one or more candidate responses based, at least in part, on the personality comparison; and reasoning out the first response based at least on the one or more candidate responses (i.e. if the target personality 22 is to be used in the context of functioning as a hospital administrator, at least one conversational personality 24 would preferably possess a medical knowledge base and associated responses, while another conversational personality 24 would preferably possess a business and/or administrative knowledge base and associated responses, [0031]). Therefore, the limitations of claim 9 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 10, Landowski does not explicitly disclose generating the first response comprises: reasoning out the first response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the target character based, at least in part, on the personality comparison.
However, Gilbert teaches generating the first response comprises: reasoning out the first response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the target character based, at least in part, on the personality comparison (i.e. the logic processor 40 would simply create and store a separate response file 50 for each unique conversational input 34 encountered (i.e., rather than only creating and storing a separate response file 50 for each unique core meaning 48). Similarly, in at least one further alternate embodiment, the post-processor 42 may be omitted from the target personality 22; thus, rather than formatting each raw response 44 as provided by the associated response file 50, the response files 50 themselves would contain properly formatted responses, [0065]). Therefore, the limitations of claim 10 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 11, Landowski teaches establishing a language model for the target character (i.e. update the natural-language machine-learning component based on the bot interaction history, [0192]); obtaining vector representations of the input sequence through the language model, (i.e. updating the natural-language machine-learning component to modify the mapping between the plurality of bot capability catalogs and the plurality of bot capability vectors, [0275]); and ranking a next candidate word in the output sentence through the language model, (i.e. Messaging content for extraction may be determined based on predetermined and pre-assigned associations between words and/or phrases and various suggestions, or may be automatically determined based on natural language programming techniques, [0077]).

Regarding clam 12, Landowski teaches the language style rewriting model is trained at least through a loss function that is based, at least in part, on the personality classification model (i.e. This comparison may be performed using numerical vectors that represent an inferred meaning of a natural language expression in an abstracted numerical form. The bot capability table 710 may represent the plurality of bot capability catalogs as a plurality of bot capability vectors. The plurality of bot capability vectors encode the natural-language bot capabilities in an abstracted numerical form, [0146]).

Regarding clam 13, Landowski does not explicitly disclose presenting a plurality of candidate characters; and receiving a selection of the target character among the plurality of candidate characters.
However, Gilbert teaches presenting a plurality of candidate characters; and receiving a selection of the second character among the plurality of candidate characters (i.e. selecting one or more appropriate conversational personalities 24 (202); selecting an appropriate teacher personality 26 (204); and teaching the target personality 22 by allowing it to converse with the teacher personality 26 and selectively obtain appropriate responses from the at least one conversational personality, [0033]). Therefore, the limitations of claim 13 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claims 20 and 21, the limitations of claims 20 and 21 are similar to the limitations of claim 1. Landowski further teaches a system, one or more processors; and a memory storing computer-executable instruction (i.e. the computing architecture 1100 comprises a processing unit 1104, a system memory 1106 and a system bus [0209]), causing an interaction between the individual and the reference character (i.e. an interaction may comprise a messaging interaction embodied within a message thread, with the bots 190 comprising messaging bots, [0056]). Therefore, the limitations of claims 20 and 21 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.
Regarding claim 22, Landowski teaches identifying an additional reference character based, at least in part, on the personality analysis (i.e. (i.e. identify the one or more selected bots to the user client device in response to receiving the user service prompt from the user client device, [0175]).
Regarding claim 23, Landowski teaches providing a selectable element on a user interface, the selectable element enabling selection of the reference character or the additional reference character (i.e. Selecting a messaging bot invocation control of the plurality of messaging bot invocation controls 315 may invoke an interface for interaction with that particular selected messaging bot, [0081] and messaging bot menu 335 to re-engage with the messaging bot, move between different messaging bot menus, and generally dynamically interact with messaging bot menus within the context of the message thread so as to select and interact with a messaging bot while retaining a connection to an ongoing messaging conversation, [0086]). 
Regarding claim 24, Landowski does not explicitly disclose determining a first set of personality scores based, at least in part, on the personality analysis.					However, Gilbert teaches determining a first set of personality scores based, at least in part, on the personality analysis (i.e. a rank is assigned to each user, [0047]). Therefore, the limitations of claim 24 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 25, Landowski does not explicitly disclose determining a second set of personality scores associated with the reference character 
However, Gilbert teaches determining a second set of personality scores associated with the reference character (i.e. assigning a rank to each communicating entity and conversational personality, [0075]). Therefore, the limitations of claim 25 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 26, Landowski does not explicitly disclose computing a similarity score between the first set of personality scores and the second set of personality scores.		However, Gilbert teaches computing a similarity score between the first set of personality scores and the second set of personality scores (i.e. determining which of said raw responses has the highest rank associated therewith based on the assigned rank to each communicating entity and conversational personality, [0091]). Therefore, the limitations of claim 26 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landowski et al. (US 20180302345) hereinafter Landowski in view of Gilbert (US 20150142706) hereinafter Gilbert and Tamblyn et al. (US 20170324868) hereinafter Tamblyn and further in view of Goncharuk et al. (US 8949725) hereinafter Goncharuk. 
Regarding claim 27, Landowski in view of Gilbert and further in view of Tamblyn teach the limitation of claim 1 above. 
 However, Landowski in view of Gilbert and further in view of Tamblyn do not explicitly disclose displaying a first avatar corresponding to the first target character in the chatbot session.
However, Goncharuk teaches displaying a first avatar corresponding to the first target character in the chatbot session (i.e. at least one tray for displaying a chatbot avatar, claim 1).
Based on Landowski in view of Gilbert and Tamblyn and further in view of Goncharuk it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Goncharuk to the system of Landowski, Gilbert, and Tamblyn in order to make the chat system to be more appealing to a user, Goncharuk, col. 1, lines 31-33).   

Regarding claim 28, Landowski in view of Gilbert and further in view of Tamblyn do not explicitly disclose displaying a second avatar corresponding to the second target character in the chatbot session.
However, Goncharuk teaches displaying a second avatar corresponding to the second target character in the chatbot session (i.e. screen includes a tray (output box) 112 where an avatar 104 is displayed. The user can select a different avatar, or construct it from various elements (e.g., select clothes, eyes, hair, etc.) Optionally, multiple trays for multiple topics can be employed. Col. 3, lines 10-15). Therefore, the limitations of claim 28 is rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 29, Landowski in view of Gilbert and further in view of Tamblyn do not explicitly disclose displaying both the first avatar and the second avatar in the chatbot session simultaneously.
 However, Goncharuk teaches displaying both the first avatar and the second avatar in the chatbot session simultaneously (i.e. the system also includes output trays, means for viewing chat history, means for displaying the Internet content and means for displaying graphical elements and avatars, col. 1, lines 60-33). Therefore, the limitations of claim 29 is rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/12/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447